Citation Nr: 1141261	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than April 17, 2001, for the grant of service connection for a left ankle strain.

2. Entitlement to an effective date earlier than April 17, 2001, for the grant of service connection for osteoarthritis of the left hip. 

3. Entitlement to an effective date earlier than April 17, 2001, for the grant of service connection for the lumbar spine with disc bulge L2-3, impingement of the left second lumbar nerve root, bilateral neuroforaminal narrowing L3-4 and L4-5 and bilateral L4 and L5 radiculopathy.

4. Entitlement to an effective date earlier than April 17, 2001, for the grant of individual unemployability due to service-connected disability (TDIU).

5. Entitlement to an effective date earlier than April 17, 2001, for the grant of Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 1956. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO), granting service connection for a left ankle, left hip, and low back disabilities.  The Veteran's claim for entitlement to TDIU and DEA was granted by the RO in a May 2007 rating decision.

In his substantive appeal, the Veteran had requested a hearing before the Board; however, in June 2008, he stated he no longer wanted a hearing and asked his case be sent directly to the Board.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

The issues of earlier effective date prior to April 17, 2001, for entitlement to TDIU and DEA under the provisions of 38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. On April 18, 1974, the RO received the Veteran's claim of service connection for a left ankle strain.  

2. On April 30, 1991, the RO received the Veteran's claim of service connection for osteoarthritis of the left hip.

3. In a May 1992 letter, the VA denied the Veteran's claim of service connection for a left ankle strain and osteoarthritis of the left hip.

4. An application to reopen a previously denied claim of entitlement to service connection for a left ankle strain and osteoarthritis of the left hip was received by the RO on April 17, 2001. 

5.  In February 2007, the RO established service connection for the Veteran's left ankle strain and osteoarthritis of the left hip, effective April 17, 2001.

6. On September 30, 1975, the RO received the Veteran's informal claim of service connection for a low back condition.  The Veteran did not subsequently withdraw this claim. 

7. On April 17, 2001, the Veteran filed another statement requesting a service-connection award for the low back condition.  The RO initially denied the Veteran's claims in an October 2001 rating decision.

8. The Veteran timely appealed the October 2001 rating decision and was subsequently awarded service connection in a February 2007 rating decision, disability rating effective April 17, 2001.





CONCLUSION OF LAW

1. The criteria for the establishment of an effective date prior to April 17, 2001, for the grant of service connection for a left ankle strain have not been met.            38 U.S.C.A. §§ 5101, 5110 (West 2002 & 2011); 38 C.F.R. § 3.400 (q) (2010).

2. The criteria for the establishment of an effective date prior to April 17, 2001, for the grant of service connection for osteoarthritis of the left hip have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 2011); 38 C.F.R. § 3.400 (q) (2010).

3. The criteria for an effective date of September 30, 1975, for service connection for the lumbar spine with disc bulge L2-3, impingement of the left second lumbar nerve root, bilateral neuroforaminal narrowing L3-4 and L4-5 and bilateral L4 and L5 radiculopathy have been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

VA's notice obligations have been met.  Once service connection has been granted and an initial disability rating and effective date have been assigned, "the typical service- connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a service- connection claim has been substantiated, the claimant bears the burden of showing how a defect in VCAA notice prejudiced him with respect to the "downstream elements"-namely the assignment of an effective date and a disability rating).  Any defect in the notice is therefore nonprejudicial. 

In this case, because service connection was established by the Board and implemented by the currently appealed RO decision of May 2007, the Veteran's claim has been "proven" and 5103(a) notice is "no longer required."  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and relevant VA treatment records. The Veteran did not identify, nor did he request that VA assist in obtaining, any private medical records. 

Effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in every respect.

Earlier Effective Dates

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198  (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

Here, the Veteran filed a claim of service connection for the left ankle, left hip, and low back in April 2001.  The RO denied the Veteran's claims in October 2001.  The Veteran timely appealed and the claims were subsequently sent to the Board for review in June 2003 and November 2005, where it was remanded for further development.  In February 2007, upon completion of the Board's remand instructions, the Appeals Management Center (AMC) granted the Veteran's claims, assigning the effective date of April 17, 2001, which the AMC considered as the date of the original claims.

Left ankle strain and osteoarthritis of the left hip

The Veteran claims he is entitlement to an effective date as early as 1974 when he submitted statements he was experiencing problems with his leg and ankle.  The Veteran contends that at the very least his effective date should be 1991.  See Notice of Disagreement, dated June 2007.

 According to the evidence of record, in April 1974 the Veteran requested an increased rating for the left knee and stated, "[t]here is pain from the knee down to the ankle, and this becomes severe at times... based upon the present condition, which in nature is becoming worse, [I] feel that an adjustment in compensation is due, therefore [I] am requested an increase in the rate of compensation [I] am not receiving."  See Veteran's statement, dated April 18, 1974.

In April 1991, in conjunction with his claim for an increased rating to his service connected left knee, the Veteran stated, "[r]equest too that my claim be amended to include [left] hip and lower back problems as secondary to my knee injury."  See Veteran's statement, dated April 30, 1991.  The Board notes that prior to 1991, there is no statement from the Veteran contending his left hip is secondary to his service connected left knee condition or directly related to service.  

In this case, the Board finds that the Veteran showed an intent to file a service connection claim for his left ankle disability in his April 1974 statement and a claim for his left hip in his April 1991 statement, despite the fact that these statements were filed requesting an increased rating to his service connected left knee disability.  However, in May 1992, the Veteran was denied entitlement to service connection for the left hip and left ankle condition as no evidence supporting his contentions were submitted.  See VA letter to Veteran, dated May 1992.

In April 2001, the Veteran submitted another claim for service connection for the left hip and left ankle.  His claims were subsequently granted in a February 2007 rating decision establishing an effective date of April 17, 2001, the date the RO received the Veteran's request to reopen his claim for service connection.

The Veteran argues that the date of the award for service connection for these disabilities should be earlier, when he filed his original claims. 

Under the law, however, and as noted above, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2010).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on April 17, 2001.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to April 17, 2001, for the establishment of service connection, is not warranted.

Low back condition

Upon review of the evidence of record, the Board notes that in December 1965, the Veteran was service connected for traumatic synovitis left knee, residuals of an old injury.  Following the grant of service connection for the left knee, the Veteran claimed for an increased rating on several occasions.

In September 1975, while appealing his 10 percent rating of his service connected left knee, the Veteran stated, "[t]he pain in the leg and now the back is severe at times much more so than before.  I have also been told that the condition of the knee will grow continually worse due to the back condition.  Lifting and hard work brings severe pain not only to the leg but now to the back.  For this reason I am requesting an increase in my disability veterans compensation to the highest limit available."  See Veteran's statement, dated September 30, 1975.

In this case, the Board finds that the Veteran showed an intent to file a service connection claim for his low back disability in his September 1975 statement, despite the fact that this statement was filed requesting an increased rating to his service connected left knee disability.  The RO did not adjudicate the claim for service connection for this disability until October 2001 when it denied and subsequently, granted it in February 2007; therefore, the claim for service connection for his low back disability remained open.

Accordingly, the Board construes the request the Veteran made in his September 1975 statement to the RO as a service connection claim for his low back disability.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally construe all documents filed by a claimant].  The RO failed to adjudicate this claim until October 2001, ultimately granting service connection in February 2007, and assigning an effective date of April 17, 2001. 

To some extent, the Veteran appears to be raising an argument couched in equity, in that he contends that he argued that he complained of and was examined for low back pain as early as July 1974 before he filed his claim for service connection, and he should be compensated from the date entitlement arose.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As discussed above, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2010).  Therefore, even if entitlement to the service connection award arose prior to the Veteran's service connection claims, application of the law to the pertinent facts requires the assignment of an effective date of the date of claim.  

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for this disability prior to the claim received as discussed.  

Accordingly, an effective date of September 30, 1975, for the establishment of service connection for a low back disability is assigned.  To this extent, the benefit sought on appeal is allowed.


ORDER

Entitlement to an effective date earlier than April 17, 2001, for the award of service connection for a left ankle strain, is denied.

Entitlement to an effective date earlier than April 17, 2001, for the award of service connection for osteoarthritis of the left hip, is denied.

An effective date of September 30, 1975, but no earlier, for the grant of service connection for the lumbar spine with disc bulge L2-3, impingement of the left second lumbar nerve root, bilateral neuroforaminal narrowing L3-4 and L4-5 and bilateral L4 and L5 radiculopathy, is granted.


REMAND

Unfortunately, a remand is also required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that an earlier effective date prior to April 17, 2001, is warranted for his grant of TDIU and DEA.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

In general, where a claim for TDIU is filed more than one year after separation from active service, the effective date for the grant of TDIU is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400. 

In determining an appropriate effective date, the Board must first identify the date of filing of the claim.  The Board then determines when it was "factually ascertainable" that an increase in disability occurred.  Such date may be before or after the date the claim was filed, but may be no more than one year prior to the date of claim.  See 38 C.F.R. § 4.300(o) (2010). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010). 

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010). 

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  

As discussed above, the Board has granted the Veteran's request for earlier effective dates prior to April 17, 2001.  Specifically, the Veteran's newly assigned earlier effective date of service connection for the low back condition is September 30, 1975.

As the preceding decision has granted the request for an earlier effective of service connection for the low back disability, the RO will be responsible for effectuating that grant, which could impact the Veteran's claim for TDIU.  Specifically, the case must be returned to the RO for the assignment of disability ratings for the Veteran's service connected low back condition.  As such, the RO must then reconsider the TDIU issue, which is inextricably intertwined with assignment of percentage rating for the service connection grants.  In addition, as to the Veteran's claim for DEA under the provisions of 38 U.S.C.A. Chapter 35, the Board notes that such is dependent upon the outcome of the Veteran's TDIU claim.

For this reason, the issue must be resolved prior to resolution of the TDIU and DEA issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1. Assign a disability rating for the service connected low back disability given the newly assigned effective date and then readjudicate the claim for TDIU and DEA under the provisions of 38 U.S.C.A. Chapter 35. 

2. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


